Exhibit 10.2

FIRST AMENDED AND RESTATED GUARANTY

THIS FIRST AMENDED AND RESTATED GUARANTY (“Guaranty”) made as of the 25th day of
July, 2016, by DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation (“REIT”),
GRIZZLY VENTURES LLC, a Delaware limited liability company (“Grizzly”),
TARANTULA VENTURES LLC, a Delaware limited liability company (“Tarantula”),
XERES MANAGEMENT LLC, a Delaware limited liability company (“Xeres Management”),
XERES VENTURES LP, a Delaware limited partnership (“Xeres Ventures”), RHINO
EQUITY LLC, a Delaware limited liability company (“Rhino”), LEMUR PROPERTIES
LLC, a Delaware limited liability company (“Lemur”), PORPOISE VENTURES LLC, a
Delaware limited liability company (“Porpoise”), and FOX PROPERTIES LLC, a
Delaware limited liability company (“Fox”; together with REIT, Grizzly,
Tarantula, Xeres Management, Xeres Ventures, Rhino, Lemur and Porpoise, and each
other Subsidiary Guarantor (as defined in the Credit Agreement referred to
below) that may become a party hereto are sometimes hereinafter referred to
individually as “Guarantor” and collectively as “Guarantors”) to and for the
benefit of KEYBANK NATIONAL ASSOCIATION (“KeyBank”), a national banking
association, as Agent (“Agent”), and KeyBank and the other lenders now or
hereafter a party to the Credit Agreement (collectively, the “Lenders”). Agent
and the Lenders, and their permitted successors and assigns, are hereinafter
referred to collectively as the “Credit Parties”.

R E C I T A L S

A. On or about the date hereof, DuPont Fabros Technology, L.P., a Maryland
limited partnership (“Borrower”), Agent and the Lenders entered into that
certain First Amended and Restated Credit Agreement (as amended, the “Credit
Agreement”) whereby the Lenders agreed to make a revolving credit loan and term
loan (collectively, the “Loan”) available to Borrower in the amount set forth in
the Credit Agreement, and which Loan may be increased as provided in the Credit
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in the Credit Agreement.

B. In connection with the Loan, Borrower has executed and delivered the Credit
Agreement and the Notes in favor of Lenders and certain other Loan Documents.

C. Guarantors will derive material financial benefit from the Loan evidenced by
the Credit Agreement, the Notes and the other Loan Documents.

D. The Credit Parties have relied on the statements and agreements contained
herein in agreeing to make the Loan. The execution and delivery of this Guaranty
by Guarantors is a condition precedent to the making of the Loan by Lenders.

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantors, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenant and agree for
the benefit of the Credit Parties and their respective successors and permitted
assigns as follows:

 

1



--------------------------------------------------------------------------------

1. Guaranty. Each Guarantor, absolutely, unconditionally, and irrevocably
guarantees:

(a) the full and prompt payment of the principal of and interest on the Notes
and under the Credit Agreement when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the full and prompt
payment of all sums which may now be or may hereafter become due and owing under
the Notes, the Credit Agreement and the other Loan Documents, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof;

(b) the full, complete and punctual observance, performance and satisfaction of
all of the other obligations, duties, covenants and agreements of Borrower under
the Credit Agreement and the other Loan Documents, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

(c) the full and prompt payment of any Enforcement Costs (as hereinafter defined
in Section 7 hereof).

All amounts due, debts, liabilities, payment obligations and other obligations
described in subsections (a) through (c) of this Section 1 are referred to
herein as the “Obligations.” Without limiting the generality of the foregoing,
Guarantors acknowledge the terms of Section 2.11 of the Credit Agreement
pursuant to which the Total Commitment, the Total Revolving Credit Commitment
and the Total Term Loan Commitment under the Credit Agreement may be increased
and agree that this Guaranty shall extend and be applicable to each new or
replacement Note delivered by Borrower in connection with any such increase and
all other obligations of Borrower under the Loan Documents as a result of such
increase without notice to or consent from Guarantors, or any of them.

2. Agreement to Pay or Perform. Upon the occurrence and during the continuation
of an Event of Default, Guarantors agree, on demand by Agent (which demand may
be made concurrently with notice to Borrower that Borrower is in default of its
obligations), to pay to Agent for distribution to the applicable Credit Parties
and perform all the Obligations regardless of any defense, right of setoff or
claims which Borrower or any Guarantor may have against any of the Credit
Parties. Upon the occurrence and during the continuation of an Event of Default,
the Agent and to the extent permitted by the Credit Agreement, each Lender shall
have the right, at its option, either before, during or after pursuing any right
or remedy against Borrower or any Guarantor, to perform any and all of the
Obligations by or through any agent of its selection, all as the Agent (or such
Lender, if applicable) in its sole discretion deems proper. Furthermore, the
Credit Parties shall not have any obligation to protect or insure any collateral
for the Loan, nor shall the Credit Parties have any obligation to perfect their
security interest in any collateral for the Loan.

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be available to the Credit Parties, and the
choice by the Credit Parties of one such alternative over another shall not be
subject to question or challenge by any Guarantor or any other Person, nor shall
any such choice be asserted as a defense, setoff, or failure to mitigate damages
in any action, proceeding, or counteraction by the Credit Parties to recover or
seeking any other remedy under this Guaranty, nor shall such choice preclude the
Credit Parties from subsequently electing to exercise a different remedy. The
parties have agreed to the

 

2



--------------------------------------------------------------------------------

alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of good faith business judgment, which the
passage of time and events may or may not prove to have been the best choice to
maximize recovery by the Credit Parties at the lowest cost to Borrower and/or
Guarantors. It is the intention of the parties that such good faith choice by
the Credit Parties be given conclusive effect regardless of such subsequent
developments.

3. Waiver of Defenses. Each Guarantor hereby agrees that its obligations
hereunder shall not be affected or impaired by, and hereby waives and agrees not
to assert or take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against Borrower
or any other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed or any failure on the part of the Credit Parties to ascertain the
extent or nature of any collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e) any application of sums paid by Borrower or any other Person with respect to
the Obligations, regardless of what liabilities of Borrower remain unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to such Guarantor, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Notes or the Credit Agreement or for the payment or performance of any
obligation hereby guaranteed;

 

3



--------------------------------------------------------------------------------

(i) the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of the Credit Parties to file or enforce
a claim against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or any Guarantor or any other Person;

(j) the dissolution or termination of existence of Borrower, any Guarantor or
any other Person;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or any Guarantor or any other
Person;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person, or any of Borrower’s or any Guarantor’s or
any other Person’s properties or assets;

(m) an assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower),
any Insolvency Law or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of the Credit Parties to enforce any of their rights, whether now or
hereafter required, which the Credit Parties may have against any Guarantor or
any collateral for the Loan;

(n) any right or claim of right to cause a marshaling of the assets of Borrower
or Guarantors;

(o) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any collateral or the Unencumbered Property;

(p) the failure of the Credit Parties to give notice of the existence, creation
or incurring of any new or additional indebtedness or obligation of Borrower or
of any action or nonaction on the part of any other person whomsoever in
connection with any obligation hereby guaranteed;

(q) any failure or delay of the Credit Parties to commence an action against
Borrower, any Guarantor or any other Person, to assert or enforce any remedies
against Borrower or any Guarantor under the Notes or the other Loan Documents,
or to realize upon any security;

(r) any failure of any duty on the part of the Credit Parties to disclose to
Guarantors any facts they may now or hereafter know regarding Borrower
(including, without limitation Borrower’s financial condition), any other person
or entity, any collateral, or any other assets or liabilities of such person or
entity, whether such facts materially increase the risk to Guarantors or not (it
being agreed that Guarantors assume responsibility for being informed with
respect to such information);

(s) failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;

 

4



--------------------------------------------------------------------------------

(t) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(u) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(v) any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(w) any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;

(x) the invalidity or unenforceability of the Notes, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(y) the compromise, settlement, release or termination of any or all of the
obligations of Borrower or any Guarantor under the Notes or the other Loan
Documents (except to the extent that no Obligation remains outstanding or
subject to any bankruptcy preference period or any other possibility of
disgorgement and no Letters of Credit remain outstanding and no Credit Party has
any obligation to make any Loans or issue any Letters of Credit);

(z) any transfer by Borrower or any other Person of all or any part of any
security encumbered by the Loan Documents;

(aa) any right to require the Credit Parties to proceed against Borrower, any
Guarantor or any other Person or to proceed against or exhaust any security held
by the Credit Parties at any time or to pursue any other remedy in the Credit
Parties’ power or under any other agreement before proceeding against any
Guarantor hereunder or under any other Loan Document;

(bb) the failure of the Credit Parties to perfect any security or to extend or
renew the perfection of any security;

(cc) any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Guaranty;

(dd) any inaccuracy of any representation or other provision contained in any
Loan Document;

(ee) any sale or assignment of the Loan Documents, or any interest therein;

(ff) any and all rights, benefits and defenses which might otherwise be
available under the provisions of any other applicable statues, rules or common
law principals or provisions which might operate to limit any Guarantor’s
liability under, or the enforcement of, this Guaranty; or

 

5



--------------------------------------------------------------------------------

(gg) to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which any Guarantor might otherwise be entitled,
it being the intention that the obligations of Guarantors hereunder are
absolute, unconditional and irrevocable.

Each Guarantor understands that the exercise by the Credit Parties of certain
rights and remedies may affect or eliminate such Guarantor’s right of
subrogation against Borrower and that such Guarantor may therefore incur
partially or totally nonreimbursable liability hereunder. Nevertheless, each
Guarantor hereby authorizes and empowers the Agent and its permitted successor
and assigns, on behalf of the Credit Parties to exercise in its sole discretion,
any rights and remedies, or any combination thereof, which may then be
available, including, without limitation, any remedies against Borrower with
respect to the Notes or the Credit Agreement, it being the purpose and intent of
the Guarantors that the obligations hereunder shall be absolute, continuing,
independent and unconditional under any and all circumstances. Notwithstanding
any other provision of this Guaranty to the contrary, for so long as any
Obligation remains outstanding or subject to any fraudulent conveyance,
preference, transfer for undervalue or bankruptcy preference period or any other
possibility of disgorgement or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of
Credit, each Guarantor hereby waives and releases any claim or other rights
which such Guarantor may now have or hereafter acquire against the Borrower or
any other Guarantor of all or any of the obligations of Guarantors hereunder
that arise from the existence or performance of such Guarantor’s obligations
under this Guaranty or any of the other Loan Documents, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification, any right to participate in any claim or remedy of Credit
Parties against the Borrower or any other Guarantor or any collateral which
Credit Parties now have or hereafter acquire, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, by any
payment made hereunder or otherwise, including, without limitation, the right to
take or receive from the Borrower or any other Guarantor, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights except for those
rights of each Guarantor under the Contribution Agreement; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights under the
Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Obligations remain unpaid or undischarged. In the event any Guarantor shall
receive any such payment under or on account of the Contribution Agreement, it
shall hold such payment as trustee for Credit Parties and pay such amounts over
to the Agent for distribution to the applicable Credit Parties on account of the
indebtedness of Borrower to Credit Parties but without reducing or affecting in
any manner the liability of Guarantors under the other provisions of this
Guaranty except to the extent the principal amount or other portion of such
indebtedness shall have been reduced by such payment.

4. Rights of Credit Parties to Deal with Borrower and Other Persons. Each
Guarantor hereby consents and agrees that the Credit Parties may at any time,
and from time to time, without thereby releasing any Guarantor from any
liability hereunder and without notice to or further consent from any Guarantor
or any other Person, either with or without consideration: release or surrender
any lien or other security of any kind or nature whatsoever held by them or by
any person, firm or corporation on their behalf or for their account, securing
any indebtedness or liability hereby guaranteed; substitute for any collateral
so held by them, other collateral of like kind, or of any kind; modify the terms
of the Notes or the Loan Documents; extend or renew the Notes or the Credit
Agreement for any period; grant releases, compromises and indulgences

 

6



--------------------------------------------------------------------------------

with respect to the Notes or the Loan Documents and to any persons or entities
now or hereafter liable thereunder or hereunder; release any other guarantor,
surety, endorser or accommodation party of the Notes or any other Loan Document;
or take or fail to take any action of any type whatsoever. No such action which
the Credit Parties shall take or fail to take in connection with the Notes or
the Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to the Credit Parties or for the performance of any
obligations or undertakings of Borrower or Guarantors, nor any course of dealing
with Borrower or any other Person, shall release Guarantors’ obligations
hereunder, affect this Guaranty in any way or afford Guarantors any recourse
against the Credit Parties. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Notes and the other Loan
Documents, and any and all references herein to the Notes and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, each Guarantor
acknowledges the terms of Section 18 of the Credit Agreement and agree that this
Guaranty shall extend and be applicable to each new or replacement Note
delivered by Borrower pursuant thereto without notice to or further consent from
Guarantor. Each Guarantor acknowledges that no representations of any kind
whatsoever have been made by the Credit Parties. No modification or waiver of
any of the provisions of this Guaranty shall be binding upon the Credit Parties
except as expressly set forth in a writing duly signed and delivered by Agent in
accordance with the provisions of the Credit Agreement.

5. Guaranty of Payment and Performance and Not of Collection. This is an
absolute, present and continuing guaranty of payment and performance and not of
collection. The liability of Guarantors under this Guaranty shall be primary,
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against Borrower or any other person, nor against any securities or
liens available to Credit Parties or their permitted successors or
assigns. Guarantors hereby waive any right to require that an action be brought
against Borrower or any other Person or to require that resort be had to any
security or to any balance of any deposit account or credit on the books of
Credit Parties in favor of Borrower or any other person. Each Guarantor further
agrees that nothing contained herein or otherwise shall prevent the Credit
Parties from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under the Notes, Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of
Guarantors’ obligations hereunder, it being the purpose and intent of Guarantors
that the obligations of Guarantors hereunder shall be absolute, independent and
unconditional under any and all circumstances whatsoever. None of Guarantors’
obligations under this Guaranty or any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under the Notes, Credit Agreement or other Loan Documents or by reason
of the bankruptcy of Borrower or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Guaranty shall continue to be
effective or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to the Notes, Credit Agreement or any other
Loan Document is rescinded or otherwise required to be returned by the Credit
Parties upon the insolvency, bankruptcy, dissolution, liquidation, or
reorganization of Borrower, or upon or as a result of the appointment of a
receiver, intervenor, custodian or conservator of or trustee or similar officer
for, Borrower or any substantial part of its property, or otherwise, all as
though such payment to the Credit Parties

 

7



--------------------------------------------------------------------------------

had not been made, regardless of whether the Credit Parties contested the order
requiring the return of such payment. Notwithstanding anything to the contrary
herein or in the other Loan Documents, the obligations of the Guarantors
hereunder shall be unsecured obligations.

6. Assignment by Credit Party. In the event any Credit Party shall assign its
rights in connection with the Loan to another Person pursuant to and in
compliance with the terms of the Credit Agreement, Guarantors will accord full
recognition thereto and agree that all rights and remedies of such Person shall
be enforceable against Guarantors by such Person with the same force and effect
and to the same extent as would have been enforceable by such Credit Party but
for such assignment; provided, however, that unless such Credit Party shall
otherwise consent in writing, such Credit Party shall have an unimpaired right,
prior and superior to that of its assignee or transferee, to enforce this
Guaranty for the Credit Parties’ benefit to the extent any portion of its rights
in connection with the Loan is not assigned or transferred.

7. Costs of Collection. If: (a) this Guaranty is placed in the hands of an
attorney for collection or is collected through any legal proceeding; (b) an
attorney is retained to represent the Credit Parties in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty; or (c) an attorney is retained to
represent any one or more of the Credit Parties in any litigation, proceeding or
dispute whatsoever in connection with this Guaranty, then Guarantors shall pay
to the Credit Parties upon demand all out-of-pocket attorney’s fees, costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”) (provided that any attorney’s fees, costs and expenses
pursuant to this Section 7 shall be limited to those incurred by the Agent and
one other counsel with respect to the Lenders as a group), in addition to all
other amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.

8. Severability. The parties hereto intend and believe that each provision in
this Guaranty comports with all applicable local, state, provincial and federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Credit Parties or the holder of the Notes or the Obligations
under the remainder of this Guaranty shall continue in full force and effect.

9. Marshalling of Assets; Jurisdiction; Waiver of Venue; Consent to Service of
Process. TO THE GREATEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY WAIVES
ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE CREDIT PARTIES. EACH
GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL

 

8



--------------------------------------------------------------------------------

COURT SITTING THEREIN). WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING
TO THIS GUARANTY (EACH, A “PROCEEDING”), THE CREDIT PARTIES AND EACH GUARANTOR
IRREVOCABLY ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY
(i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS
AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION ANY
OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. NOTHING IN THIS
GUARANTY SHALL PRECLUDE THE CREDIT PARTIES FROM BRINGING A PROCEEDING IN ANY
OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER
JURISDICTION. EACH GUARANTOR FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH
SUIT MAY BE MADE UPON ANY GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION
13 HEREOF. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN, ANY CREDIT PARTY MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF EACH GUARANTOR EXIST AND EACH GUARANTOR
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON ANY GUARANTOR BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 13 HEREOF.

10. No Contest with Credit Parties; Subordination. Any indebtedness of Borrower
to Guarantors now or hereafter existing is hereby subordinated to the payment
and performance of the Obligations. Each Guarantor agrees that, for so long as
any Obligation remains outstanding or subject to any bankruptcy preference,
fraudulent conveyance, preference or transfer for undervalue period or any other
possibility of disgorgement or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of
Credit, no Guarantor will seek, accept, or retain for its own account, any
payment from Borrower on account of such subordinated debt; provided however
that so long as no Default or Event of Default shall exist, Guarantor may seek,
accept and retain payments by Borrower of principal and interest in connection
with the subordinated debt. Any payments to any Guarantor on account of such
subordinated debt which are not otherwise permitted herein shall be collected
and received by such Guarantor in trust for the Credit Parties and shall be paid
over to the Credit Parties on account of the Indebtedness without impairing or
releasing the obligations of Guarantors hereunder. No Guarantor will, by paying
any sum recoverable hereunder (whether or not demanded by the Credit Parties) or
by any means or on any other ground, claim any set-off or counterclaim against
Borrower in respect of any liability of such Guarantor to Borrower or, in
proceedings under any Insolvency Law of any nature, prove in competition with
the Credit Parties in respect of any payment hereunder or be entitled to have
the benefit of any counterclaim or proof of claim or dividend or payment by or
on behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, the Credit Parties may
hold or in which they may have any share. For so long as any Obligation remains
outstanding or subject to any bankruptcy preference, fraudulent conveyance,
preference or transfer for undervalue period or any other possibility of
disgorgement or any Letters of Credit

 

9



--------------------------------------------------------------------------------

remain outstanding or any Credit Party has any obligation to make any Loans or
issue any Letters of Credit, each Guarantor hereby expressly waives any right of
contribution from or indemnity against Borrower, whether at law or in equity,
arising from any payments made by any Guarantor pursuant to the terms of this
Guaranty, and each Guarantor acknowledges that no Guarantor has any right
whatsoever to proceed against Borrower or for reimbursement of any such payments
except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement and each Guarantor agrees not to make or
receive any payment on account of the Contribution Agreement so long as any of
the Obligations remain unpaid or undischarged. In the event any Guarantor shall
receive such payment under or on account of the Contribution Agreement, it shall
hold such payment as trustee for Credit Parties and pay such amounts over to
Agent for distribution to the applicable Credit Parties on account of the
indebtedness of Borrower to Credit Parties but without reducing or affecting in
any manner the liability of Guarantors under the other provisions of this
Guaranty except to the extent the principal amount or other portion of such
indebtedness shall have been reduced by such payment. In connection with the
foregoing and for so long as any Obligation remains outstanding or subject to
any bankruptcy preference, fraudulent conveyance, preference or transfer for
undervalue period or any other possibility of disgorgement or any Letters of
Credit remain outstanding or any Credit Party has any obligation to make any
Loans or issue any Letters of Credit, each Guarantor expressly waives any and
all rights of subrogation to the Credit Parties against Borrower, and each
Guarantor hereby waives any rights to enforce any remedy which the Credit
Parties may have against Borrower and any rights to participate in any
collateral for Borrower’s obligations under the Loan Documents.

11. Application of Payments. Any amounts received by the Credit Parties from any
source on account of the Loan may be utilized by the Credit Parties for the
payment and performance of the Obligations and in such order and manner as the
Credit Parties may from time to time elect in their sole discretion.

12. Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE CREDIT PARTIES HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT
OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY CREDIT PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES
THAT THE CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §12. EACH GUARANTOR ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §12 WITH LEGAL COUNSEL AND THAT
EACH GUARANTOR AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

10



--------------------------------------------------------------------------------

13. Notices. All notices, demands or requests provided for or permitted to be
given pursuant to this Guaranty (hereinafter in this paragraph referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing the same in the United States mail, postpaid and registered or
certified, return receipt requested, at the addresses set forth below. Each
Notice shall be effective upon being delivered personally or upon being sent by
overnight courier or upon being deposited in the United States Mail as
aforesaid. The time period in which a response to any such Notice must be given
or any action taken with respect thereto, however, shall commence to run from
the date of receipt if personally delivered or sent by overnight courier or, if
so deposited in the United States Mail, the earlier of three (3) Business Days
following such deposit and the date of receipt as disclosed on the return
receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no Notice was given shall be deemed to be
receipt of the Notice sent. By giving at least fifteen (15) days prior Notice
thereof, Guarantors or any Credit Party shall have the right from time to time
and at any time during the term of this Guaranty to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America. For the purposes of this Guaranty:

The address of KeyBank and Agent is:

KeyBank National Association

800 Superior

Cleveland, Ohio 44114-1306

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Mr. Jason Weaver

Telecopy No.: (216) 689-4997

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

and a copy to each other Lender which may now or hereafter become a party to the
Credit Agreement at such address as may be designated by such Lender.

 

11



--------------------------------------------------------------------------------

The address of Guarantors is:

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: General Counsel

Telecopy No.: (202) 728-0220

With copy to:

Hogan Lovells US

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attn: Stuart A. Barr, Esq.

Telecopy No.: (202) 637-5910

14. Representations and Warranties. In order to induce the Lenders to make the
Loan, Guarantors acknowledge and affirm the truth and accuracy of the
representations and warranties set forth in the Credit Agreement that are
applicable to such Guarantors and incorporate such representations and
warranties as if set forth herein in their entirety (it being understood and
agreed that any representation or warranty in the Credit Agreement which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date). Each Guarantor
acknowledges that but for the truth and accuracy of the matters covered by such
representations and warranties, the Lenders would not have agreed to make the
Loan.

All of the foregoing representations and warranties shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the time of the making of any Loan or the
issuance of any Letter of Credit, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified
date). Each Guarantor hereby agrees to indemnify and hold the Credit Parties
free and harmless from and against all loss, cost, liability, damage, and
expense, including attorney’s fees and costs, which the Credit Parties may
sustain by reason of the inaccuracy or breach of any of the foregoing
representations and warranties as of the date the foregoing representations and
warranties are made and are remade.

15. Financial Statements. Each Guarantor shall deliver or cause to be delivered
to Agent all of such Guarantor’s financial statements and other information and
reports to be delivered in accordance with the terms of the Credit
Agreement. The Guarantors and their respective Subsidiaries will permit the
Agent and the Credit Parties, upon reasonable prior notice, to visit and inspect
any of the properties of the Guarantors or any of their respective Subsidiaries
(subject to the rights of tenants under their leases), to examine the books of
account of the Guarantors and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Credit Party

 

12



--------------------------------------------------------------------------------

may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Guarantors shall not be required to
pay for any such visit or inspection. The Credit Parties shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of the
Guarantors and their respective Subsidiaries. Notwithstanding the forgoing and
for the sake of clarity, the terms and requirements of this Section 15 shall not
be intended to expand the scope of the terms and requirements set forth in
Section 7.9 of the Credit Agreement.

16. Successors and Assigns; Assignment by Guarantors; Joint and Several. This
Guaranty shall be binding upon the successors and assigns of Guarantors and
shall not be discharged in whole or in part by the death or the dissolution of
any principal in any Guarantor. No Guarantor may assign or transfer any of its
rights or obligations under this Guaranty without the prior written consent of
the Credit Parties. If more than one party executes this Guaranty, the liability
of all such parties shall be joint and several.

17. Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE THAT THIS GUARANTY AND THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

18. Request for Loans. Credit Parties shall be entitled to honor any request for
Loan proceeds made by Borrower and shall have no obligation to see to the proper
disposition of such advances. Each Guarantor agrees that their respective
obligations hereunder shall not be released or affected by reason of any
improper disposition by Borrower of such Loan proceeds.

19. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy, insolvency
or other case or proceeding with respect to any Guarantor under any Insolvency
Law or any other applicable law or in connection with the insolvency of any
Guarantor, or if a liquidator, receiver, or trustee shall have been appointed
for any Guarantor or any Guarantor’s properties or assets, the Credit Parties
may file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Credit Parties allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of Borrower guaranteed hereby, and to collect
and receive any moneys or other property payable or deliverable on any such
claim. Each Guarantor covenants and agrees that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§ 105 or any other provision of the United States Bankruptcy Code, as amended,
any other Insolvency Law or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of the Credit Parties against Guarantors by virtue of this Guaranty or
otherwise.

 

13



--------------------------------------------------------------------------------

20. Set-Off. Regardless of the adequacy of any collateral, if any, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Credit
Party to any Guarantor and any securities or other property of any Guarantor in
the possession of such Credit Party may, without notice to any Guarantor (any
such notice being expressly waived by Guarantors) but with the prior written
approval of Agent, be applied to or set off against the amounts payable under
this Guaranty and any and all other liabilities, direct, or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising, of such
Person to such Credit Party.

21. Disclosure of Information. Each Guarantor agrees that in addition to
disclosures made in accordance with standard banking practices, any Credit Party
may disclose information obtained by such Credit Party pursuant to this Guaranty
to assignees or participants and potential assignees or participants hereunder
subject to the terms of the Credit Agreement.

22. Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

23. Ratification. Each Guarantor covenants and agrees that so long as any
Obligation remains outstanding or subject to any bankruptcy preference period or
any other possibility of disgorgement or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit each Guarantor shall comply with all of the covenants
applicable to such Guarantor and its Subsidiaries contained in the Credit
Agreement.

24. No Unwritten Agreement. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

25. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

26. Fair Consideration. The Guarantors represent that the Guarantors are engaged
in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

27. Continuance of Guaranty. (a) This Guaranty and all covenants made by the
Guarantors under the Loan Documents shall, subject to the terms of Section 5
hereof, continue in effect for so long as any Obligation remains outstanding or
subject to any bankruptcy preference, fraudulent conveyance, preference or
transfer for undervalue period or any other possibility of disgorgement or any
Letters of Credit remain outstanding or any Credit Party has any obligation to
make any Loans or issue any Letters of Credit and until all of the obligations
(other than contingent indemnification obligations) of Guarantors to Credit
Parties under this Guaranty are

 

14



--------------------------------------------------------------------------------

fully and finally performed and discharged in accordance with their terms (and
without regard to any extension, reduction or other alteration thereof in any
proceeding under the Bankruptcy Code, any other Insolvency Law or any other
proceeding described in Section 12.1(h), (i) or (j) of the Credit Agreement) and
are not subject to any bankruptcy preference period or any other disgorgement.

(b) Upon release of any Subsidiary Guarantor in accordance with Section 5.2(b)
of the Credit Agreement, such Subsidiary Guarantor shall be released from its
obligations hereunder.

(c) Upon the occurrence of certain events and on the terms and conditions set
forth and described in Section 5.2(a) of the Credit Agreement, certain other
Subsidiaries of Borrower may become Subsidiary Guarantors for purposes hereof
and become a party hereto by executing and delivering to Agent a Joinder
Agreement.

28. Judgment Currency. For the purposes of obtaining judgment in any court if it
is necessary to convert a sum due from the Guarantor hereunder in the currency
expressed to be payable herein (i.e. Dollars) (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Specified
Currency with such other currency at the Agent’s main Cleveland, Ohio office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Guarantor in respect of any sum due hereunder
shall, notwithstanding any judgment in a currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by any Lender (including the Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Lender (including the Agent),
as the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency. If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Lender (including the Agent), as the case may be, in the Specified Currency, the
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender (including the Agent), as the case may be, against such loss, and to pay
such additional amounts upon demand from Agent.

[SIGNATURES ON NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above.

 

GUARANTORS:

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation, as Guarantor

By:  

/s/ Richard A. Montfort, Jr.

  Richard A. Montfort, Jr.   Executive Vice President, General Counsel and
Secretary

GRIZZLY VENTURES LLC,

a Delaware limited liability company,

By:       DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:       DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

      Richard A. Montfort, Jr.       Executive Vice President, General Counsel
and Secretary

LEMUR PROPERTIES LLC,

a Delaware limited liability company

By:       DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:       DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

      Richard A. Montfort, Jr.       Executive Vice President, General Counsel
and Secretary

[Signatures Continued on Next Page]

 

16



--------------------------------------------------------------------------------

PORPOISE VENTURES LLC,

a Delaware limited liability company

By:  

DuPont Fabros Technology, L.P.,

a Maryland limited partnership,

its Managing Member

  By:  

DuPont Fabros Technology, Inc.,

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

     

Richard A. Montfort, Jr.

Executive Vice President, General Counsel and Secretary

RHINO EQUITY LLC,

a Delaware limited liability company

By:      

DuPont Fabros Technology, L.P.,

a Maryland limited partnership,

its Managing Member

  By:      

DuPont Fabros Technology, Inc.,

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

     

Richard A. Montfort, Jr.

Executive Vice President, General Counsel and Secretary

[Signatures Continued on Next Page]

 

17



--------------------------------------------------------------------------------

TARANTULA VENTURES LLC,

a Delaware limited liability company

By:       DuPont Fabros Technology, L.P.,   a Maryland limited partnership,  
its Managing Member   By:       DuPont Fabros Technology, Inc.,     a Maryland
corporation,     its General Partner     By:  

/s/ Richard A. Montfort, Jr.

      Richard A. Montfort, Jr.       Executive Vice President, General Counsel
and Secretary

XERES MANAGEMENT LLC,

a Delaware limited liability company,

By:   DuPont Fabros Technology, L.P.,   a Maryland limited partnership,   its
Managing Member   By:   DuPont Fabros Technology, Inc.,     a Maryland
corporation,     its General Partner     By:  

/s/ Richard A. Montfort, Jr.

      Richard A. Montfort, Jr.       Executive Vice President, General Counsel
and Secretary

[Signatures Continued on Next Page]

 

18



--------------------------------------------------------------------------------

XERES VENTURES LP,

a Delaware limited partnership

By:       Xeres Management LLC,   a Delaware limited liability company,
its General Partner   By:       DuPont Fabros Technology, L.P.,     a Maryland
limited partnership, its Managing Member     By:       DuPont Fabros Technology,
Inc.,       a Maryland corporation, its General Partner       By:  

/s/ Richard A. Montfort, Jr.

        Richard A. Montfort, Jr.         Executive Vice President, General
Counsel and Secretary

FOX PROPERTIES LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

      Richard A. Montfort, Jr. Executive Vice President, General Counsel and
Secretary

 

19